 87311 NLRB No. 17IRON WORKERS LOCAL 1 (FABCON)1All dates are 1992 unless otherwise indicated.2An amended charge in Case 13±CD±459 was filed on May 11containing the same allegations. Fabcon requested withdrawal of the
charge in that case prior to hearing, but on June 5 Fabcon requested
a revocation of its withdrawal request and the case was scheduled
for hearing.3Although the charge filed by Nationwide indicates that the workin dispute is assigned to employees represented by Bricklayers, the
record and Nationwide's brief show that the work is in fact assigned
to composite crews of bricklayers and laborers.4Although the order further consolidating cases and notice of con-solidated hearing, which consolidated Cases 13±CD±466 and 13±
CD±467 with Cases 13±CD±459, 13±CD±464, and 13±CD±465, was
issued on June 15, all parties agreed to waive the 10-day notice of
hearing requirement for 10(k) proceedings.5In its brief, Bricklayers objects to Hearing Officer Sternberg'sruling accepting certain exhibits offered by the Iron Workers, con-
sisting of letters from various contractors indicating their use of em-
ployees represented by Iron Workers for precast work. We affirm the
ruling of the hearing officer, and have given the exhibits due consid-
eration. Iron Workers objects to Hearing Officer Sternberg's rejec-
tion, on hearsay grounds, of its offer of proof that crane operators
have expressed a preference that employees represented by Iron
Workers give them hand signals directing their hoisting and place-
ment of precast panels. We accept the rejected offer of proof.Bridge, Structural and Reinforcing Iron WorkersLocal No. 1 of the International Association of
Bridge, Structural and Ornamental Iron Work-
ers, AFL±CIO and Fabcon, Incorporated andATMI Precast, Inc. and Nationwide Erectors,Inc. Cases 13±CD±459, 13±CD±465, 13±CD±464,13±CD±466, 13±CD±467, and 13±CD±468May 19, 1993DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThis is a consolidated proceeding under Section10(k) of the National Labor Relations Act, as amend-
ed, following the filing of charges in Case 13±CD±459
on April 27, 1992,1and in Case 13±CD±465 on June4, by Fabcon, Incorporated (Fabcon);2the filing ofcharges in Case 13±CD±464 on May 19, and in Cases
13±CD±466 and 13±CD±467 on June 11, by ATMI
Precast, Inc. (ATMI); and the filing of a charge in
Case 13±CD±468 on June 25 by Nationwide Erectors,
Inc. (Nationwide). It is alleged in Cases 13±CD±459
and 13±CD±465 that Bridge, Structural and Reinforc-
ing Iron Workers Local No. 1 of the International As-
sociation of Bridge, Structural and Ornamental Iron
Workers, AFL±CIO (Iron Workers) violated Section
8(b)(4)(D) of the Act by engaging in certain proscribed
activity with an object of forcing or requiring Fabcon
to assign certain work to employees represented by
Iron Workers rather than to employees represented by
International Union of Bricklayers and Allied Crafts-
men, AFL±CIO (Bricklayers) and employees rep-
resented by Laborers District Council of Chicago (La-
borers District Council) and Laborers' International
Union of North America and Canada, AFL±CIO (La-
borers International) (together referred to as Laborers).
In Cases 13±CD±464, 13±CD±466, 13±CD±467, and
13±CD±468, it is alleged that Iron Workers violated
Section 8(b)(4)(D) of the Act by engaging in certain
proscribed activity with an object of forcing or requir-
ing the respective Employers therein to assign certain
work to employees represented by Iron Workers rather
than to employees represented by Bricklayers.3Pursuant to notice, a hearing was held at Chicago,Illinois, on June 16 and 17 in Cases 13±CD±459, 13±CD±464, 13±CD±465, 13±CD±466, and 13±CD±467before Hearing Officer Sheryl Sternberg.4Fabcon,ATMI, Iron Workers, Bricklayers, and Laborers ap-
peared at the hearing and were afforded full oppor-
tunity to be heard, to examine and to cross-examine
witnesses, and to adduce evidence bearing on the
issues. Subsequent to the hearing and before a Board
decision in Cases 13±CD±459, 13±CD±464, 13±CD±
465, 13±CD±466, and 13±CD±467, the charge in Case
13±CD±468 was filed. The charge alleged violations
similar to those alleged in the cases previously heard.
Thereafter, Iron Workers filed a motion to consolidate,
stating that it was Iron Workers' intention to submit
essentially the same evidence as was submitted in the
prior hearing and to supplement that evidence with re-
spect to the facts and circumstances raised in the sub-
sequent charge. Iron Workers therefore urged the
Board to consolidate the cases, allowing all parties to
make any objections deemed appropriate regarding the
evidence submitted in the prior hearing and to supple-
ment the record as they saw fit. On July 15, the Board
granted Iron Workers' motion and remanded the pro-
ceeding to the Regional Director for further appro-
priate action.Thereafter, pursuant to notice a further hearing washeld in Chicago, Illinois, on July 16, before Hearing
Officer Karin V. Gearhard. Nationwide, Iron Workers,
ATMI, and Bricklayers were present and were afforded
full opportunity to be heard, to examine and cross-ex-
amine witnesses if they desired, and to adduce evi-
dence bearing on the issues consistent with the Board's
Order. After the hearing, Fabcon, ATMI, Nationwide,
Iron Workers, and Bricklayers filed briefs, and Labor-
ers District Council filed an adoption of Fabcon and
Bricklayers' briefs.The National Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board affirms the hearing officers' rulings, find-ing them free from prejudicial error.5On the entirerecord, the Board makes the following findings. 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The record indicates that Fabcon pays its employees wages andfringe benefits in accordance with the standards of their respective
``home'' locals.I. JURISDICTIONThe parties to the first hearing, pertaining to thecharges filed by Fabcon and ATMI, stipulated that
ATMI is an Illinois corporation engaged in the busi-
ness of manufacturing, selling, and installing precast
concrete, and that within the year preceding the hear-
ing, a representative period, ATMI received at its Au-
rora, Illinois facilities goods and materials valued in
excess of $50,000 directly from points outside the
State of Illinois. The record shows that Fabcon, a cor-
poration with an office in Chicago, Illinois, is engaged
in the business of designing, manufacturing, erecting,
and installing precast concrete wall and floor plank
panels. The parties also stipulated that Fabcon, during
the 12 months preceding the hearing, a representative
period, purchased and received at its Illinois facilities
goods and materials valued in excess of $50,000,
which goods and materials originated outside the State
of Illinois.The parties to the hearing pertaining to the chargefiled by Nationwide stipulated that Nationwide, an Illi-
nois corporation, is engaged in the business of erection
and installation of precast concrete, and that during the
12 months preceding the hearing, a representative pe-
riod, Nationwide, in the course and conduct of its busi-
ness operation, purchased and received goods and serv-
ices valued in excess of $50,000 directly from entities
located outside the State of Illinois. We find that
ATMI, Fabcon, and Nationwide are employers en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act.All parties stipulated, and we find, that Iron Work-ers, Bricklayers, Laborers District Council, and Labor-
ers International are labor organizations within the
meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of Dispute1. Cases 13±CD±459 and 13±CD±465Since its inception in 1970, Fabcon has employedemployees represented by Bricklayers and Laborers to
perform its erection and installation work. Fabcon is a
party to a collective-bargaining agreement with Brick-
layers and Laborers International, as well as to collec-
tive-bargaining agreements with the Minnesota locals
of those unions. Fabcon employs approximately 40
``key employees,'' composing 10 work crews, who
perform this work throughout a 12-state area. Two
crews, consisting of eight key employees, are from the
Chicago area, although Fabcon also assigns Minnesota-
area employees and hires additional Chicago workers
to work on jobs in the Chicago area. Typically,Fabcon's crews consist of two bricklayers, one ofwhom is designated as foreman, and two laborers.6Iron Workers first contacted Fabcon's president,Walz, concerning the use of ironworkers on its crews
in August 1991, prior to the events giving rise to the
instant charges. In a telephone conversation, Iron
Workers President Keegan asked if Fabcon was going
to employ ironworkers on a particular project, and
when Walz responded that no ironworkers would be
assigned to perform the work, Keegan stated that there
might be a banner at the job site. No picketing, how-
ever, occurred at that jobsite.Keegan sent letters dated April 20 and 27 to Walzconcerning the disputed work on the Bedford Park, Il-
linois project. In these letters, Keegan noted Fabcon's
practice of assigning the disputed work to bricklayers
and laborers and claimed the work for employees rep-
resented by Iron Workers. In the April 20 and 27 let-
ters, respectively, Keegan threatened ``to take action''
and ``to picket'' when the work commenced if Fabcon
did not assign the work to ironworkers. Iron Workers
did not picket the project.On June 3 Keegan sent a letter to Walz requestinginformation regarding the wage scales that Fabcon
would pay to employees performing the disputed work
on the Franklin Park project. Keegan asserted that the
wages would be below the prevailing area standard for
ironworkers, and stated that unless Fabcon conformed
to the area standards wages, Iron Workers would con-duct area standards picketing at the jobsite. On June 4
Iron Workers picketed at the Franklin Park jobsite,
wearing vests stating that Fabcon was using labor re-
ceiving less than the prevailing ironworkers rates. As
a result of the picketing, the bricklayers and laborers
employed by Fabcon did not work and its trucks were
not unloaded. Ironworkers and operating engineers at
the jobsite also refused to work.2. Cases 13±CD±464, 13±CD±466, and13±CD±467ATMI, which had been in business as a precast sub-contractor for approximately 3 years at the time of the
hearing, employs employees represented by Bricklayers
in crews of four or five members. ATMI is a signatory
to an International Panelization Agreement with Brick-
layers. On May 14 Iron Workers Business Agent
Trzaskowski telephoned ATMI President Armbruster
and inquired whether ATMI would have any iron-
workers on its Deerfield project crew. Armbruster re-
plied that ATMI had a collective-bargaining agreement
with Bricklayers. By letter dated May 18, Keegan re-
quested that ATMI provide information concerning the
wages to be paid to employees performing the disputed 89IRON WORKERS LOCAL 1 (FABCON)work on a commercial office building project at Deer-field, Illinois, and stated that if the wages for the
project did not conform to the area standard for Iron
Workers, there would be area standards picketing at
the jobsite. On May 19, Iron Workers engaged in pick-
eting at the Deerfield jobsite, with vests stating that
ATMI did not pay the area standard for ironworkers.
Armbruster sent the ATMI crew as well as the crane
operator home, and sent the loaded trucks back to the
plant.On June 8, Keegan sent Armbruster a letter regard-ing ATMI's warehouse and commercial project at Lake
Bluff, Illinois. In that letter, Keegan asserted that
ATMI assigned work within Iron Workers' jurisdiction
to other trades, and insisted that the disputed work be
assigned to ironworkers. Keegan threatened to picket
the Lake Bluff job if the work was not assigned as he
requested. In another letter dated June 8, Keegan also
demanded wage information regarding the disputed
work at the Lake Bluff project, and threatened area
standards picketing if ATMI did not meet the prevail-
ing ironworker wage on that project.On June 9, Keegan sent Armbruster an essentiallyidentical letter requesting wage information and threat-
ening area standards picketing with respect to ATMI's
project at Buffalo Grove, Illinois. Iron Workers pick-
eted the jobsite on June 12, again with vests bearing
the same area standards message. Armbruster sent the
ATMI crews home and directed that the six truckloads
of precast be returned to the plant.3. Case 13±CD±468Nationwide generally uses a five-member crew forthe installation of precast, one member of which is a
crane operator whose work is not in dispute. The other
four crew members include at least two and as many
as four bricklayers, with any remainder of the crew
composed of laborers. On June 24, Keegan sent a letter
to Nationwide President Maze, similar to those sent to
the other Employers, demanding wage information per-
taining to the disputed work on the La Salle Street Sta-
tion project in Chicago, Illinois, and threatening to en-
gage in area standards picketing at that jobsite if the
prevailing wage for ironworkers was not met on the
project. On June 25, picketing was conducted by Iron
Workers, again wearing vests containing area standards
language, and the job was shut down. At the request
of the general contractor for the project, Nationwide
did not work at the jobsite that day. Maze also testified
that he believed that no one else worked on the project
that day. According to Maze, Nationwide crews next
reported to the jobsite on July 3. Although there was
no picketing on that date, the employees of the steel
erector on the project, who were represented by Iron
Workers, left the jobsite. Nationwide has not returnedto the project, even though 90 percent of its work re-mains to be done.B. Work in DisputeThe work in dispute in Cases 13±CD±459 and 13±CD±465 involves the unloading, hoisting, and installa-
tion of precast or prestressed wall slabs by bricklayers
and laborers employed by Fabcon at its construction
sites located at 72d Street and Cicero Avenue, Bedford
Park, Illinois, and at 9501 Nevada, Franklin Park, Illi-
nois, respectively.The work in dispute in Cases 13±CD±464, 13±CD±466, and 13±CD±467 involves the unloading, hoisting,
and installation of precast or prestressed wall slabs by
bricklayers employed by ATMI at the construction
sites located at Lake Cook Road and I-294, Deerfield,
Illinois; 105 Albrecht Drive, Lake Bluff, Illinois; and
800 Corporate Grove Drive, Buffalo Grove, Illinois,
respectively.The work in dispute in Case 13±CD±468 involvesthe unloading, hoisting, and installation of precast or
prestressed wall slabs at the LaSalle Street project con-
struction site located at LaSalle Street and Congress
Street, Chicago, Illinois.C. Contentions of the PartiesThe Employers all contend that there is reasonablecause to believe that in each case Iron Workers vio-
lated Section 8(b)(4)(D) of the Act and therefore the
Board must make a determination of the merits of the
dispute. Fabcon contends that the factors of collective-
bargaining agreements, employer preference and past
practice, relative skills, economy and efficiency of op-
erations, and Board precedent favor an award of the
disputed work to its employees represented by Brick-
layers and Laborers. ATMI contends that the disputed
work should be awarded to its employees represented
by Bricklayers based on collective-bargaining agree-
ments, employer preference and past practice, area and
industry practice, relative skills, and economy and effi-
ciency of operations. Nationwide contends that the fac-
tors of collective-bargaining agreements, employer
preference and past practice, area and industry practice,
relative skills, and economy and efficiency of oper-
ations warrant an award of the disputed work to its
employees represented by Bricklayers and Laborers.Iron Workers concedes that the dispute is properlybefore the Board, and does not contend that there is
no reasonable cause to believe that it violated Section
8(b)(4)(D). Iron Workers contends that the disputed
work should be awarded to composite crews of em-
ployees represented by Bricklayers and Iron Workers
based on the factors of area and industry practice, rel- 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7We rely on Iron Workers' position at the hearing and in its briefin favor of composite crews, and find it unnecessary to pass on
Fabcon and ATMI's assertions that at the time of the alleged viola-
tions of Sec. 8(b)(4)(D). Iron Workers contended that the disputed
work should be awarded only to employees whom it represents.ative skills, interunion agreements, and joint board de-terminations.7Bricklayers contends that there is reasonable causeto believe that Iron Workers violated Section
8(b)(4)(D), and that the factors of collective-bargaining
agreements, employer preference and past practice, rel-
ative skills, economy and efficiency of operations, and
Board precedent favor the award of the disputed work
to the employees of each Employer consistent with
their current assignment practices.At the hearing regarding Cases 13±CD±459, 13±CD±464, 13±CD±465, 13±CD±466, and 13±CD±467,
Fabcon, ATMI, Iron Workers, Bricklayers, and Labor-
ers stipulated that the Board should make an areawide
award of the disputed work coinciding with the terri-
torial jurisdiction of Iron Workers. Nationwide and
Bricklayers also urge the Board to make an areawide
award in Case 13±CD±468. Iron Workers contends that
the award in that case should be limited to the LaSalle
Street Station project.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve Section 8(b)(4)(D) of the Act has been violated.In Case 13±CD±468, Iron Workers threatened topicket the jobsite if Nationwide did not pay the area
standards wage for ironworkers, and on June 25 did
picket the project. Although the vests worn by the
pickets bore a message pertaining to area standards,
Iron Workers stipulated at the hearing that the picket-
ing was in support of its claim to the work.In Case 13±CD±459, pertaining to Fabcon, and Case13±CD±466, pertaining to ATMI, the facts show that
Iron Workers claimed the disputed work and threat-
ened to picket the jobsites if the work were not as-
signed to employees represented by Iron Workers. In
Case 13±CD±465 (Fabcon), and Cases 13±CD±464 and
13±CD±467 (ATMI), the facts show that Iron Workers
demanded wage information and threatened that if
Fabcon and ATMI did not conform to the Iron Work-
ers' area standard for wages on the projects, Iron
Workers would engage in area standards picketing at
the jobsites. In each of the three cases, Iron Workers
did picket the project, wearing vests containing area
standards language, and as a result the Employers' em-
ployees did not work and their trucks were not un-
loaded. Although Iron Workers' threats and picketing
were ostensibly for the purpose of enforcing area
standards, it does not assert that its activities weresolely for that purpose or dispute that there is reason-able cause to believe that Section 8(b)(4)(D) has been
violated. Moreover, this record demonstrates that Iron
Workers made other threats in support of claims for
identical work from Fabcon and ATMI. Based on these
circumstances, we find that the threats and picketing in
Cases 13±CD±464, 13±CD±465, and 13±CD±467 also
had an object of forcing the Employers to assign the
work in dispute to employees represented by Iron
Workers.We conclude that there is reasonable cause to be-lieve that a violation of Section 8(b)(4)(D) has oc-
curred in each of the cases before us. The parties have
stipulated that there exists no agreed method for vol-
untary adjustment of the disputes within the meaning
of Section 10(k) of the Act. Accordingly, we find that
the disputes are properly before the Board for deter-
mination.E. Merits of the DisputesSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the disputes.1. Certifications and collective-bargainingagreementsNeither Iron Workers, Bricklayers, nor Laborers hasbeen certified by the Board as the collective-bargaining
representative of the employees performing the dis-
puted work for any of the Employers. Accordingly,
this factor is not helpful in determining the disputes.Fabcon has a collective-bargaining agreement withboth Bricklayers and Laborers International. Article II
of that agreement provides that the agreement covers
``the erection and installation of all precast,
prestressed, prefabricated concrete building system
components such as, but not limited to ... wall pan-

els,'' and that the work involves, but is not limited to,
``unloading, hooking on, rigging, signaling, setting,
placing, aligning, leveling, plumbing, grouting, bed-
ding, installation of gaskets, shoring, reinforcing, saw-
ing, cutting, drilling, caulking, welding, bolting, re-
moval of temporary shores, grinding, cleaning,
patching, and application of latex underlayment.'' In
addition, Fabcon has collective-bargaining agreements
with the Minnesota locals of Bricklayers and Laborers
International, which govern the working conditions of
32 of its 40 key employees. Employees who perform 91IRON WORKERS LOCAL 1 (FABCON)the disputed work in the Chicago area are hired underthe International agreement and receive wages and
benefits under their local contracts. Fabcon does not
have a collective-bargaining agreement with Iron
Workers. Therefore, this factor favors an award to
Fabcon's employees represented by Bricklayers and
Laborers.ATMI is signatory to an International PanelizationAgreement with Bricklayers and to a Memorandum of
Understanding with Illinois District Council No. 1 of
Bricklayers. The International Panelization Agreement
covers ``the pre-assembly and complete installation of
all exterior and interior artificial and natural masonry
products of any size or dimension ....'' The instal-
lation work includes such activities as unloading,
hooking on, signaling, laying out, cutting, fitting, set-
ting, and installing metal grid supports, including bolt-
ing or welding, grouting, patching, and caulking.
ATMI has no collective-bargaining agreement with
Iron Workers. This factor favors an award of the dis-
puted work to ATMI's employees represented by
Bricklayers.Nationwide has since its formation had a series ofcollective-bargaining agreements with Bricklayers.
Like ATMI, it is signatory to an International
Panelization Agreement with Bricklayers, covering the
same work noted above, as well as a Memorandum of
Understanding with District Council No. 1 of Brick-
layers. The record shows that from the mid-1980s until
May 1991 Nationwide had a contract with Iron Work-
ers. Maze testified that during that time Nationwide
was tying wall panels in with bar joists, which he con-
sidered ironworker work. After finding that this proce-
dure was not economical, Maze discontinued
Nationwide's contractual relationship with Iron Work-
ers. The record does not demonstrate that Nationwide
has a collective-bargaining agreement with Laborers.
Although this factor is therefore not helpful with re-
spect to the assignment of the disputed work to em-
ployees represented by Laborers, it does favor an
award to Nationwide's employees represented by
Bricklayers.2. Company preference and past practiceThe record discloses that Fabcon has assigned thedisputed work to composite crews of bricklayers and
laborers since its inception in 1970, and Walz testified
that he prefers to continue to assign the work in the
same manner. Fabcon also points out that in previous
cases involving it the Board has awarded essentially
identical work to its employees represented by Brick-
layers and Laborers rather than to employees rep-
resented by Iron Workers. See Iron Workers Local 393(Fabcon, Inc.), 255 NLRB 1324 (1981); Iron WorkersLocal 563 (Fabcon, Inc.), 211 NLRB 736 (1974).These cases pertained to disputes over the erection andinstallation of precast, prestressed concrete wall panelsin Batavia, Illinois, and the Duluth, Minnesota area, re-
spectively. This factor favors an award to Fabcon's
employees represented by Bricklayers and Laborers.Armbruster testified that he prefers to assign the dis-puted work to employees represented by Bricklayers.
This preference is consistent with ATMI's practice
during the 3 years it has been in business. Armbruster
testified on cross-examination that on one project
ATMI compensated another company for the services
of an employee represented by Iron Workers. Accord-
ing to Armbruster, the employee was placed on the
project after Iron Workers threatened to picket and the
general contractor informed him that it could not allow
the job to slow down. Iron Workers does not assert in
its brief that this occasion diminishes ATMI's past
practice of assigning the disputed work to bricklayers.
We find that company preference and past practice
support an award of the work to AMTI's employees
represented by Bricklayers.Maze testified that he prefers to use a compositecrew of employees represented by Bricklayers and La-
borers to perform the disputed work. During the year
prior to this proceeding, Nationwide has assigned the
work to such crews. During the period from the mid-
1980s to May 1991, however, Nationwide employed
ironworkers on its composite crews. Maze testified that
during that time Nationwide used a technique that in-
volved welding the panels to steel bar joists, which
were in turn welded to the steel structure. Maze stated
that when Nationwide discontinued that method of in-
stallation it terminated its contract with Iron Workers.
Iron Workers asserts that the change resulted from its
filing of a breach of contract lawsuit against Nation-
wide. In any event, the factor of employer past practice
does not favor assignment of the disputed work to ei-
ther group of employees. The factor of employer pref-
erence, however, favors the award of the work to em-
ployees represented by Bricklayers and Laborers.3. Area and industry practiceATMI and Fabcon presented evidence that employ-ers in the Chicago area assign the disputed work to
bricklayers or to composite crews of bricklayers and
laborers. Fabcon has performed over 200 jobs in the
Chicago area using its composite crews of bricklayers
and laborers. Bricklayers District Manager Skopick
also identified approximately 12 projects done in his
district in the last few years by bricklayer or
bricklayer/laborer crews. An employee represented by
Bricklayers Local 21 testified that 80 to 90 percent of
all the jobs he has done over an 18-year period, work-
ing for various contractors other than those involved in
this proceeding, were performed exclusively by em-
ployees represented by Bricklayers. On the other hand,
Iron Workers presented testimony by officials of four 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
contractors that perform precast erection projects, all ofwhom stated that they assign the work to employees
represented by Iron Workers or composite crews of
ironworkers and bricklayers. In addition, Iron Workers
submitted into evidence numerous letters from other
employers supporting its position that ironworkers are
commonly assigned the disputed work in the Chicagoarea as well as in other States. We therefore find that
area and industry practice does not favor an award of
the disputed work to either group of employees.4. Relative skillsFabcon, ATMI, and Nationwide presented evidencethat their employees are able to perform the work in
dispute with a minimum of training. Walz testified that
Fabcon's employees have all the skills, training, and
experience required to perform the full range of tasks
involved in precast installation, including reading
drawings, doing layout work, unloading, hoisting, in-
stalling, welding, patching, and caulking. He also stat-
ed that Fabcon's employees' familiarity with the man-
ufacture of the panels is beneficial. In addition, Walz
testified that the employees are experienced in using
levels, lasers, aerial lift platforms, cutoff saws, wall
mounted saws, and a variety of handtools required for
the work. The record also shows that Bricklayers pro-
vides a training program for welder certification and
stone setting. Nationwide President Maze testified that
the employees represented by Bricklayers were more
skilled in precast installation because the precast pan-
els are essentially ``a finished masonry product.'' Arm-
bruster testified that employees represented by Iron
Workers do not perform certain aspects of the work,
such as grouting.Iron Workers concedes that some of the work in-volved in the erection of precast panels, such as caulk-
ing and grouting, is traditionally performed by brick-
layers, although ironworkers receive training in these
functions. Iron Workers also presented evidence that
the employees it represents are highly skilled in other
aspects of the work. In this regard, the record shows
that Iron Workers conducts an extensive apprenticeship
program, 5 months of which focuses on the skills
needed for the erection of precast and prestressed pan-
els. In addition, the evidence shows that ironworkers
are required to obtain yearly certification in welding.
Iron Workers also contends that safety considerations
warrant the award of the work to the employees it rep-
resents. Specifically, it presented evidence that iron-
workers use cables for hoisting the panels and inspect
the cables daily, and that Fabcon's use of chains for
this purpose involved a safety risk. Iron Workers also
presented evidence that the employees it represents
have more skill and training in giving hand signals to
crane operators, and that crane operators have ex-pressed a preference that ironworkers perform thisfunction.Walz testified that Fabcon's use of chains for hoist-ing panels is both safe and convenient, and Hanson
testified that Fabcon had an excellent safety record. In
addition, Fabcon and ATMI adduced evidence that
their employees were skilled and experienced at giving
hand signals to crane operators. Representatives of two
other contractors testified that they at least occasion-
ally assign bricklayers responsibility for giving hand
signals. The record further includes a stipulation by
Fabcon, ATMI, Iron Workers, and Bricklayers that the
Bricklayers apprenticeship program provides training
in welding and certification of welders. Armbruster
testified that ATMI has a sufficient number of certified
welders for its projects, and Walz stated that all but 8±
10 of his 40 key employees are certified welders.
Based on all of this evidence, we find that this factor
does not favor or disfavor the Employers' current as-
signments of the disputed work.5. Economy and efficiency of operationsThe Employers presented evidence that their currentassignments of the disputed work are more efficient
than reassigning the work to employees represented by
Iron Workers. Walz testified that Fabcon's employees
represented by Bricklayers and Laborers are qualified
to do all aspects of the work, so that there is little
downtime on the job. He also stated that the employ-
ees can move easily from one project to another in the
event, for example, of inclement weather or mechani-
cal problems that impede their work. Hanson testified
that Fabcon's employees are able to cut down panels
in the field if they are too large as delivered from the
Fabcon plant. Armbruster and Maze also testified that
their employees perform all the tasks involved in the
work. The record demonstrates, however, that iron-
workers generally do not perform the grouting and
caulking required for the installation of precast panels,
and that when ironworkers work on such projects, the
grouting and caulking is usually subcontracted. Iron
Workers presented testimony by two contractors that
there is no lack of efficiency when bricklayers and
ironworkers are employed to work together on precast
projects. Maze testified, however, that there have been
morale problems on jobs where both bricklayers and
ironworkers have been employed because of dif-
ferences in work rules and wage rates. We find that
the factor of economy and efficiency of operations fa-
vors an award of the work in dispute to the Employ-
ers' employees as currently assigned.6. Prior jurisdictional dispute determinationsIron Workers presented in support of its claim forthe disputed work numerous decisions of various juris-
dictional dispute boards awarding work to ironworkers 93IRON WORKERS LOCAL 1 (FABCON)8See Iron Workers Local 395 (Calumet Flexicore), 288 NLRB 25(1988).9See Iron Workers Local 84 (Smith Southern Corp.), 212 NLRB721 (1974). We also note that in the cases cited supra involving
Fabcon and other Iron Workers locals, the Board awarded this work
to bricklayers and laborers employed by Fabcon despite the exist-
ence of the 1954 and 1962 agreements.10See, e.g., Laborers Local 146 (Modern Acoustics), 267 NLRB1123 (1983).rather than to employees engaged in other trades. Sev-eral of these decisions, however, neither pertain to the
type of work at issue here nor involve employees rep-
resented by Bricklayers, and most concern disputes far
beyond the geographical area at issue in this proceed-
ing. Moreover, none of the decisions involve these
Employers. It is also significant that, with few excep-
tions, these documents do not reveal the basis for the
determinations, but do explicitly state that the deci-
sions are limited to the facts of the particular disputed
job. Accordingly, we do not find that this evidence of
prior jurisdictional dispute determinations favors an
award of the disputed work to either group of employ-
ees.87. Interunion agreementsIron Workers introduced as evidence several agree-ments, memoranda of understanding, and meeting min-
utes demonstrating agreement that ironworkers would
be included in composite crews engaged in the erection
and installation of precast concrete. Although some of
these documents involved unions representing other
trades, others, including agreements executed in Au-
gust 1954 and December 1962, were signed by rep-
resentatives of Bricklayers. These interunion agree-
ments would favor award of the disputed work to a
composite crew of employees represented by Brick-
layers and Iron Workers. It is clear, however, that em-
ployers that have been threatened or picketed are nec-
essary parties to disputes under Section 10(k). The
record in this proceeding fails to demonstrate that any
of the Employers here have agreed to be bound by
these agreements. Moreover, as discussed above, the
evidence does not establish that the area and industry
practices in fact conform to the terms of the agree-
ments. Under these circumstances, we find that we
cannot give weight to these agreements in determining
this dispute.9ConclusionsAfter considering all the relevant factors, we con-clude that the relevant factors favor the continuation of
the Employers' assignments of the disputed work. As
to Fabcon, we conclude that the employees represented
by Bricklayers and Laborers are entitled to perform the
disputed work based on collective-bargaining agree-
ments, employer preference and past practice, and
economy and efficiency of operations. As to ATMI,
we award the disputed work to the employees rep-resented by Bricklayers based on collective-bargainingagreements, employer preference and past practice, and
economy and efficiency of operations. As to Nation-
wide, we conclude that the employees represented by
Bricklayers and Laborers are entitled to perform the
disputed work based on collective-bargaining agree-
ments, employer preference, and economy and effi-
ciency of operations.In making these determinations, we are awarding thework to employees represented by the above Unions,
not to those Unions or their members.Scope of the AwardsWhere the evidence indicates that a jurisdictionaldispute is likely to recur, the Board will issue an
award broad enough to encompass the geographical
area in which an employer does business and the juris-
dictions of the competing unions coincide.10In Cases13±CD±459, 13±CD±464, 13±CD±465, 13±CD±466,
and 13±CD±467, pertaining to Fabcon and ATMI, the
Employers, Bricklayers, Iron Workers, and Laborersstipulated that if an areawide award is not issued by
the Board the disputes will continue and recur at var-
ious jobsites throughout the metropolitan Chicago area.
The parties further stipulated that the award of the dis-
puted work should include the entire territorial juris-
diction of Iron Workers. In Case 13±CD±468, Nation-
wide and Bricklayers request that the Board also issue
an areawide award. Iron Workers opposes a broad
award, contending that the situation may change from
time to time. We conclude that an areawide award is
warranted with respect to Nationwide as well as
Fabcon and ATMI. The record demonstrates that 40 to
50 percent of Nationwide's jobs are within the geo-
graphical jurisdiction of Iron Workers. Maze testified
that he intends to bid regularly on work within that
area, noting that at the time of the hearing two or three
such bids were pending. Moreover, at the time of the
hearing, 90 percent of Nationwide's work on the La-
Salle Street Station job remained to be performed.
Maze further testified that between June 1991 and the
hearing in July 1992 he was contacted on three occa-
sions by representatives of Iron Workers concerning
Nationwide's work in their jurisdiction. On one occa-
sion prior to that giving rise to the present dispute,
Iron Workers threatened to take job action if Nation-
wide did not include ironworkers in its crew. Based on
the evidence in this record, we find that this dispute
is likely to recur and that Iron Workers has dem-
onstrated a proclivity to use proscribed means in order
to obtain work similar to that in dispute here. Accord-
ingly, the issuance of a broad award is appropriate in
each of the cases before us here. 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Fabcon, Incorporated, representedby International Union of Bricklayers and Allied
Craftsmen, AFL±CIO, and by Laborers District Coun-
cil of Chicago and Laborers' International Union of
North America and Canada, AFL±CIO, are entitled to
perform the unloading, hoisting, and installation of
precast or prestressed wall slabs for Fabcon within the
territorial jurisdiction of Bridge, Structural and Rein-
forcing Iron Workers Local No. 1 of the International
Association of Bridge, Structural and Ornamental Iron
Workers, AFL±CIO.2. Employees of ATMI Precast, Inc., represented byInternational Union of Bricklayers and Allied Crafts-men, AFL±CIO, are entitled to perform the unloading,
hoisting, and installation of precast or prestressed wall
slabs for ATMI within the territorial jurisdiction of
Bridge, Structural and Reinforcing Iron Workers Local
No. 1 of the International Association of Bridge, Struc-
tural and Ornamental Iron Workers, AFL±CIO.3. Employees of Nationwide Erectors, Inc., rep-resented by International Union of Bricklayers and Al-lied Craftsmen, AFL±CIO and by Laborers DistrictCouncil of Chicago and Laborers' International Union
of North America and Canada, AFL±CIO, are entitled
to perform the unloading, hoisting, and installation of
precast or prestressed wall slabs for Nationwide within
the territorial jurisdiction of Bridge, Structural and Re-
inforcing Iron Workers Local No. 1 of the Inter-
national Association of Bridge, Structural and Orna-
mental Iron Workers, AFL±CIO.4. Bridge, Structural and Reinforcing Iron WorkersLocal No. 1 of the International Association of Bridge,
Structural and Ornamental Iron Workers, AFL±CIO is
not entitled by means proscribed by Section 8(b)(4)(D)
of the Act to force the Employers here to assign the
disputed work to employees represented by it.5. Within 10 days from this date, Bridge, Structuraland Reinforcing Iron Workers Local No. 1 of theInternational Association of Bridge, Structural and Or-
namental Iron Workers, AFL±CIO shall notify the Re-
gional Director for Region 13 in writing whether it
will refrain from forcing the Employers, by means pro-
scribed by Section 8(b)(4)(D), to assign the disputed
work in a manner inconsistent with these determina-
tions.